9DETAILED ACTION
 	Claims 1-7, 11-17 and 20-25 are pending. Claims 8-10, 18 and 19 have been cancelled. This is in response to the amendment filed 4/5/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Response to Arguments
Applicant’s arguments, filed 4/5/2021, with respect to the rejection(s) of claim(s) have been fully considered, however are not persuasive.  Therefore, the rejection has been maintained.  
Applicant’s arguments with respect to the Buttner reference not having the first flange is disposed axially between the first end of the valve core sleeve and the second end of the valve core sleeve, is not persuasive since the flange abutting the left end of spring 44 is located in this position being disposed axially between the first end of the valve core sleeve and the second end of the valve core sleeve.

    PNG
    media_image1.png
    606
    712
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    377
    488
    media_image2.png
    Greyscale

Applicant’s amendment necessitated the new grounds of rejection and therefore the action is made Final.
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art discloses the piston head comprises a trepan recess.  
Claim Objections
Applicant’s amendment overcomes the prior claim objections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 5 recites the limitations “a first end” and “a second end” which is unclear if these ends are the same ends newly recited in claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 20-22 and 25 are rejected under 35 U.S.C. 102a1 as being anticipated by Buttner (US 2172863).
Regarding claim 1, Buttner discloses a venting valve (left valve in Fig. 3), comprising:
a valve core sleeve (43,48,50) comprising a first end (the leftmost end of 43) and a second end (the rightmost end at 50), an inner surface (the threaded surface of 43) and a first flange (the narrow wall section of 43 which contacts 44) extending from the inner surface, wherein the first flange is disposed axially between the first end of the 
a valve core piston (41,42) extending through the valve core sleeve, wherein the valve core piston comprises a second flange (45) extending from the valve core piston:
a spring member (44) coupled between the valve core sleeve and the valve core piston, wherein the spring member mates against the first flange and mates against the second flange; and
a gasket (47) coupled to the valve core piston;
wherein the spring member biases the venting valve towards an open position (page 2, left column lines 64-65), and 
the spring member is disposed axially between the first flange and the gasket (as shown in Figure 3, as shown below).

    PNG
    media_image1.png
    606
    712
    media_image1.png
    Greyscale


Regarding claim 3, Buttner discloses the valve core piston moves with respect to the valve core sleeve against a bias of the spring member to a closed position (page 2, left column, lines 65-69).
Regarding claim 4, Buttner discloses the gasket contacts (47 abuts 50 in the closed position, see Fig. 3, page 2, lines 53-57) the valve core sleeve in response to the valve core piston moving to the closed position.
Regarding claim 5, Buttner discloses a valve body (30,37) surrounding the valve core sleeve, wherein a first end (the left end of the sleeve extends outwardly to the left from where 52 abuts the valve body) of the valve core sleeve extends from the valve body and a second end (the right end of the sleeve is shown in Figure 3 as being within the body) of the valve core sleeve is disposed within the valve body. (The limitation “end” being interpreted in the broadest most reasonable interpretation as being a general area/portion of the valve).
Regarding claim 6, Buttner discloses a piston head (42) coupled to an end (the leftmost end) of the valve core piston, wherein the piston head abuts the valve core sleeve in the open position (as shown in Figure 3).
Regarding claim 7, Buttner discloses the spring member (44) surrounds the valve core piston (as shown in Figure 3, the limitation is met in as much as applicant’s device discloses this configuration).
	Regarding method claim 20, the device shown by Buttner will perform the method as recited in claim 20, during normal operational use of the device.

Regarding claim 22, Buttner discloses the valve core piston comprises a first tapered surface (the start of the lead line for numeral 50) and the first flange comprises a second tapered surface (the opposite surface abutting gasket 47) complimentary to the first tapered surface (the surfaces compliment each other in that they are a continuation of the outer surface and are considered as being complimentary to each other).

    PNG
    media_image2.png
    377
    488
    media_image2.png
    Greyscale

 	Regarding claim 25, Buttner discloses the gasket contacts the second end of the valve core sleeve in response to the valve core piston moving to the closed position (47 abuts 50 in the closed position, see Fig. 3, page 2, lines 53-57), and a piston head (42) coupled to an end (the left end of 41,42) of the valve core piston abuts the first end of the valve core sleeve in the open position (as shown in Figure 3 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Southmayd (US 1576555) in view of Buttner ‘863.
 	Regarding claim 11 and 15, Southmayd discloses an inflatable system, comprising: an inflatable apparatus (b,f); and a venting valve (23) in fluid communication with the inflatable apparatus wherein the spring member (25) biases the venting valve towards an open position, 
although is silent that,
 	 the venting valve comprises: a valve core sleeve comprising a first end and a second end, an inner surface and a first flange extending from the inner surface, wherein the first flange is disposed axially between the first end of the valve core sleeve and the second end of the valve core sleeve, 

a spring member coupled between the valve core sleeve and the valve core piston, wherein the spring member mates against the first flange and mates against the second flange;
 and a gasket coupled to the valve core piston, and, wherein the gasket is spaced apart from the valve core sleeve in the open position and the gasket contacts the valve core sleeve in response to the valve core piston moving to a closed position.
Buttner discloses a venting valve (left valve in Fig. 3), comprising:
a valve core sleeve (43,48,50) comprising a first end (the leftmost end of 43) and a second end (the rightmost end at 50), an inner surface (the threaded surface of 43) and a first flange (the narrow wall section of 43 which contacts 44) extending from the inner surface, wherein the first flange is disposed axially between the first end of the valve core sleeve and the second end of the valve core sleeve (as shown in the appended Fig. 3 below),
a valve core piston (41,42) extending through the valve core sleeve, wherein the valve core piston comprises a second flange (45) extending from the valve core piston:
a spring member (44) coupled between the valve core sleeve and the valve core piston, wherein the spring member mates against the first flange and mates against the second flange; and
a gasket (47) coupled to the valve core piston; the gasket is spaced apart from the valve core sleeve in the open position (as shown in Figure 3), the gasket contacts 
wherein the spring member biases the venting valve towards an open position (page 2, left column lines 64-65), and 
the spring member is disposed axially between the first flange and the gasket (as shown in Figure 3, as shown below).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a valve as taught by Buttner for the valve of Southmayd to have the venting valve comprises: a valve core sleeve comprising a first end and a second end, an inner surface and a first flange extending from the inner surface, wherein the first flange is disposed axially between the first end of the valve core sleeve and the second end of the valve core sleeve, 
a valve core piston extending through the valve core sleeve, wherein the valve core piston comprises a second flange extending from the valve core piston; 
a spring member coupled between the valve core sleeve and the valve core piston, wherein the spring member mates against the first flange and mates against the second flange;
 and a gasket coupled to the valve core piston, and, wherein the gasket is spaced apart from the valve core sleeve in the open position and the gasket contacts the valve core sleeve in response to the valve core piston moving to a closed position, in order to have a gasket in the venting valve to effect a better seal when the valve is closed as is old and well known in the fluid handling valve art.

Regarding claim 13, Southmayd discloses an inlet (at 6 for inflation) coupled to the inflatable apparatus whereby the inflatable apparatus receives a compressed fluid (air), wherein the venting valve moves to a closed position in response to the compressed fluid being received by the inflatable apparatus (valve 23 closes, page 2, lns. 39-47).
Regarding claim 14, Southmayd discloses a force generated by the compressed fluid moves the valve core piston with respect to the valve core sleeve, against the bias of the spring member, to the closed position (valve 23 closes, page 2, lns. 39-47).
Regarding claim 16, Southmayd discloses a valve body (1,3) surrounding the valve core sleeve.
Regarding claim 17, Southmayd discloses the spring member surrounds the valve core piston and the spring member and the valve core piston are concentric, as shown in Figure 3.
Regarding claims 12-17, the combination of Southmayd and Buttner discloses the operations and features of the claimed limitations using the substituted valve.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Buttner ‘863 in view of Fahl (US 20080128034). Should the rejection of claim 22 not be persuasive the following rejection is given.

Fahl teaches the use of complimentary tapered surfaces (in Figure 4A, each of the two mating halves have complimentary tapered surfaces at the left external end of 6 and at the internal right end of 5, both angles un-numbered).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ angled surfaces as taught by Fahl into the device of Buttner to have the valve core piston comprises a first tapered surface and the first flange comprises a second tapered surface complimentary to the first tapered surface, in order to have surfaces which will not create burrs or raised edges which may effect valve sliding operation of the valve and may harm a person during the assembly process.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Buttner ‘863 in view of Boyd (US 2095912).
Regarding claim 24, Buttner discloses the piston head comprises a first mating surface, the valve core sleeve comprises a second mating surface, wherein the first mating surface is configured to mate against the second mating surface in response to the valve core piston moving to the open position (as shown in Figure 3, the right surface of 42 abuts the leftmost surface of 43), although is silent in that the first and second surfaces are tapered.
Boyd discloses the use of tapered surfaces (16 and the upper portion of bore 21, see Fig. 3 and 5 and page 1, right col. Lines 44-47).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references on the 892 disclose similar valves.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753